DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/603,278, filed on 1/22/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/19, 3/16/20, 7/22/20, 10/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

No Prior Art Rejection

Claims 1-20 overcome 35 U.S.C. 102/103 for the following reasons: 
Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter when viewed either as a whole, or an ordered combination, and does not teach:

wherein the multimedia information is determined based on a ratio between the transaction amount and a balance amount of the second account;

The closest prior art of record includes: 
United States Patent Publication No.  US-10607196-B2 to Athale (“Athale”), disclosing transaction information associated with users, including determination of multimedia information1 based on an information identifier (Fig. 3, m3, m4, in further view of Col 12, lines 99-33 and Table 1 of Athale)

United States Application Publication No.  US-20130060708-A1 to Oskolkov (“Oskolkov”), disclosing a transfer management component (TMC) which can control money transfers between a sender device and a recipient device (¶7), where the transfer management component (TMC) is contemplated to be a server (¶41 in further view of Fig. 1). Oskolkov further discloses the TMC may utilize multimedia messages (¶51), and further discloses money transfer notification messages to recipient of money transfer (e.g., Figs. 6-9)

United States Application Publication No.  US-20080010189-A1 to Rosenberger (“Rosenberger”), disclosing methods involving ratios of account balances (abstract, ¶77 of Rosenberger)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the grounds of nonstatutory obviousness type double patenting since they are either anticipated by claims 1-7 and 9-12 of patented U.S. United States Patent Publication No.  US-10489443-B2 to He (“He”) (claims 1-4, 6-8, 10-12, and 14-20), or rendered obvious by He in further view of United States Patent Publication No.  US-8606703-B1 to Dorsey (hereinafter “Dorsey”)(claims 5, 9, and 13). Note, this is a non-provisional double patenting rejection, as the patentably indistinct claims have been patented.


(instant application)
United States Patent Publication US-10489443-B2 to He (“He”)
1. A method, comprising: 


determining, by one or more processors, transaction information associated with an interaction performed by a first user and directed towards a second user, 

the interaction including a fund transfer of a transaction amount from a first account of the first user to a second account of the second user; 

determining, by the one or more processors, multimedia information representing the transaction information in a multimedia form,

 




determining, by the one or more processors, an information identifier of the multimedia information; 

transmitting, via a communication network, the information identifier to a client of the second user, 

wherein the client of the second user is configured to present multimedia information that is stored in the client of the second user and corresponds to the information identifier.


determining, by one or more processors of the server, transaction information associated with an interaction performed by a first user and directed towards a second user, 

the interaction including a fund transfer of a transaction amount from a first account of the first user to a second account of the second user;

automatically determining, by the one or more processors of the server, multimedia information based on the transaction information, the multimedia information including a conversion of the transaction information into a multimedia form, […]



determining, by the one or more processors of the server, an information identifier of the multimedia information, […]
 
and transmitting, through a network interface of the server, the information identifier to a client of the second user, […], 

wherein the client of the second user is configured to visually and 2Application No. 14/603,278 Attorney Docket No.: 50GL-252469 Client Ref. No.: A2211US audibly present multimedia information that is stored in the client of the second user and corresponds to the information identifier.

1. […]the multimedia form including a visual portion and an audible portion, […]
3. wherein the client of the second user is configured to visually and audibly present 
wherein the client of the second user is configured to visually and2Application No. 14/603,278 Attorney Docket No.: 50GL-252469 Client Ref. No.: A2211USaudibly present 
. wherein transmission of the information identifier to the client of the second user consumes less network resource than transmission of the multimedia information to the client of the second user.
1. […] transmission of the information identifier to the client of the second user consuming less network resource than transmission of the multimedia information to the client of the second user, […]
5. The method of claim 1, wherein a server is communicatively coupled to […] the client of the second user, the method further comprising: 

[…] a transfer request comprising information about the fund transfer, 


[…] determines the transaction information from the information about the fund transfer, 


wherein the server transmits the information identifier to the client of the second user.
1. […]and transmitting, through a network interface of the server, the information identifier to a client of the second user,

a fund transfer of a transaction amount from a first account of the first user to a second account of the second user; 

determining, by the one or more processors, multimedia information representing the transaction information in a multimedia form,





searching an address book corresponding to user information of the second user based on the user information of the second user included in the transaction information, the address book being uploaded in advance by the second user; 
determining communication information of the first user based on user information of the first user included in the transaction information; 

searching communication user information corresponding to information of the first user in the address book; 


The method as recited in claim 1, wherein determining the multimedia information based on the transaction information further comprises:
 
searching an address book corresponding to user information of the second user based on the user information of the second user included in the transaction information, the address book being uploaded in advance by the second user; 
determining communication information of the first user based on user information of the first user included in the transaction information; 

searching communication user information corresponding to the communication information of the first user in the address book; 

and converting the found communication user information into the multimedia information.
7. The method of claim 1, wherein determining the multimedia information further comprises:

 
determining an amount range from a plurality of predetermined amount ranges to which the transaction amount belongs to; 


selecting a pre-stored piece of multimedia information as part of the multimedia information based on a correspondence relationship between the determined amount range and the pre-stored piece of multimedia information.
3. The method as recited in claim 1, wherein determining the multimedia information based on the transaction information further comprises:
 
determining an amount range to which the transaction amount included in interactive information of the transaction information belongs based on predetermined amount ranges;

 and selecting a pre-stored piece of multimedia information as part of the multimedia information based on the amount range and correspondence relationships between pre-stored pieces of multimedia information and the predetermined amount ranges.
8. The method of claim 1, wherein determining the multimedia information comprises: 





determining a number of interactions between the first user and the second user within a designated time period based on historical interaction information recorded in the log; 


determining a number range from a plurality of predetermined number ranges to which the first number belongs to; and selecting a pre-stored piece of multimedia information as part of the multimedia information based on a correspondence relationship between the determined number range and the pre-stored piece of multimedia information.
The method as recited claim 1, wherein determining the multimedia information based on the transaction information further comprises:



determining a first number of times of interactions between the first user and the second user within a first designated time period based on historical interaction information recorded in the interaction log; 

determining a number range to which the first number of times belongs based on predetermined number ranges; and selecting a given pre-stored piece of multimedia information as part of the multimedia information based on the number range and correspondence relationships between pre-stored pieces of multimedia information and the predetermined number ranges.


determining another multimedia information based on the transaction information,

 
the other multimedia information representing the transaction information in a multimedia form,

 wherein the other multimedia information is determined based on a ratio between the transaction amount and a balance amount of the first account; 
and presenting the other multimedia information to the first user.
5. The method as recited in claim 1, further comprising: 
automatically determining another multimedia information based on the transaction information, 

the other multimedia information including conversion of the transaction information in the multimedia form, 
wherein the other multimedia information is determined based on a ratio between the transaction amount and a balance amount of the first account; 
and presenting the other multimedia information to the first user.
10. The method of claim 1, wherein determining the multimedia information further comprises: 







the predetermined keyword being input by the first user when interacting with the second user;

 and including the searched keyword in the multimedia information based on pre-stored pieces of multimedia information and correspondence relationships between predetermined keywords and respective pieces of multimedia information.

determining interactive information contained in the transaction information and 



the remark information being inputted by the first user when interacting with the second user; 

and converting a keyword found in the remark information into the multimedia information based on pre-stored pieces of multimedia information and correspondence relationships between predetermined keywords and respective pieces of multimedia information.



determining a user class in user information of the first user that is contained in the transaction information; 
determining a class scope to which the user class belongs based on predetermined class scopes, 
Client Ref. No.: A2211USC1selecting a pre-stored piece of multimedia information as part of the multimedia information based on the class scope and correspondence relationships between pre-stored pieces of multimedia information and the predetermined class scopes.
The method as recited claim 1, wherein determining the multimedia information based on the transaction information further comprises:

determining a user class in user information of the first user which is contained in the transaction information; 
determining a class scope to which the user class belongs based on predetermined class scopes, the and 
selecting a pre-stored piece of multimedia information as part of the multimedia information based on the class scope and correspondence relationships between pre-stored pieces of multimedia information and the predetermined class scopes.

wherein the multimedia information is determined based on the transaction amount being transferred into the second account, and a ratio range of a plurality of ratio ranges to which the ratio belongs, wherein each of the plurality of ratio ranges has a corresponding relationship with respective multimedia information.
9. The method as recited in claim 1, 
wherein the multimedia information is determined further based on (1) the transaction amount being transferred into the second account, and (2) a ratio range to which the ratio between the transaction amount and the balance amount of the second account belongs such that for a given ratio range to which the ratio belongs, a given multimedia information is determined based on a corresponding relationship between the given ratio range and the given multimedia information.
13. A […] computer readable storage medium configured with instructions executable by one 

With respect to remaining limitations of claim 13, they are rejected under the same rationale as claim 1 (above), when viewing claim 10 of He (mutatis mutandis). 
 


15.  wherein the client of the second user is configured to visually and audibly present multimedia information that is stored in the client of the second user and corresponds to the information identifier.
10. […]the multimedia form including a visual portion and an audible portion, […]

10. […]wherein the client of the second user is configured to visually and2Application No. 14/603,278 Attorney Docket No.: 50GL-252469 Client Ref. No.: A2211USaudibly present multimedia information that is stored in the client of the second user and corresponds to the information identifier.
16. wherein transmission of the information identifier to the client of the second user consumes less network resource than transmission of the multimedia information to the client of the second user.
10. transmission of the information identifier to the client of the second user consuming less network resource than transmission of the multimedia information to the client of the second user,

11. The apparatus as recited in claim 10, wherein the multimedia information determination module comprises: an address book searching unit to search, according to the second user's user information contained in the transaction information, an address book corresponding to the second user's user information, the address book being uploaded by the second user in advance; a communication information determination unit to determine the first user's communication information based on the first user's user information contained in the transaction information; a communication user information searching unit to search the first user's communication user information corresponding to the first user's communication information in the address book; and a conversion unit to convert the found first user's communication user information into the multimedia information.
18. wherein determining the multimedia information further comprises: determining an 
wherein the multimedia information determination module comprises: an amount 

9. wherein the multimedia information is determined further based on (1) the transaction amount being transferred into the second account, and (2) a ratio range to which the ratio between the transaction amount and the balance amount of the second account belongs such that for a given ratio range to which the ratio belongs, a given multimedia information is determined based on a corresponding relationship between 


With respect to remaining limitations of claim 20, they are rejected under the same rationale as claim 1 (above), when viewing claim 10 of He (mutatis mutandis). 
10. An information displaying apparatus comprising: one or more processors;  6Application No. 14/603,278 Attorney Docket No.: 50GL-252469 Client Ref. No.: A2211US memory; a network interface; a transaction information determination module stored in the memory and executable by the one or more processors to


With respect to claim 5 of the instant Application, He fails to explicitly teach that a server is communicatively coupled to a client of the first user and receiving at the server from the client of the first user a transfer request comprising information about the fund transfer.

However, Dorsey, of a similar field of endeavor, discloses: a server is communicatively coupled to a client of the first user (claim 1 in further view of at least Col 4, lines 31-32 of Dorsey) 

receiving at the server from the client of the first user a transfer request comprising information about the fund transfer. (Again, claim 1 in further view of at least Col 4, lines 31-32 of Dorsey):

Claim 1 of Dorsey: A method of transferring money from a user to a recipient using an email message, comprising: receiving, by a payment service system, the email message originating at a sender device associated with the user,

Col 4, lines 31-32 of Dorsey: […] The payment service system 108 includes one or more servers […]

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the device of claim 1 of He could be a server communicatively coupled to the sender device of He, in order for sender users to be able to advantageously perform payment transfers without the need of being immediately in possession of the server.

With respect to claims 9 and 13 of the instant Application, He fails to teach that the memory of system performing methods of independent claims 1 and 10 is non-transitory.

However, Dorsey discloses non-transitory memory. (Col 12, lines 24-34 of Dorsey):

: Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on a non-transitory computer storage medium for execution by, or to control the operation of, data processing apparatus.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the memory of He could be more specifically a non-transitory memory, since it is merely combining known prior art elements according to known methods to yield predictable results, and the system of He doesn’t wouldn’t function any differently if non-transitory memory was used.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-20 are determined to be directed to an abstract idea. The Examiner has identified system claim 13 as the claim that represents the claimed invention for analysis and is analogous to method claim 1 (i.e., same rationale of claim 13 mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a non-transitory computer program product or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-20 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A non-transitory computer readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: determining, by one or more processors, transaction information associated with an interaction performed by a first user and directed towards a second user, the interaction including a fund transfer of a transaction amount from a first account of the first user to a second account of the second user; determining, by the one or more processors, multimedia information representing the transaction information in a multimedia form, wherein the multimedia information is determined based on a ratio between the transaction amount and a balance amount of the second account; determining, by the one or more processors, an information communication network, the information identifier to a client of the second user, wherein the client of the second user is configured to present multimedia information that is stored in the client of the second user and corresponds to the information identifier.

Under broadest reasonable interpretation, these are commercial or legal interactions of transferring payments between users. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the non-transitory computer readable storage medium, multimedia, multimedia form, processors, client, and communication network (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Additionally, the transmitting of information identifier by the processors is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply non-transitory computer readable storage medium, multimedia, multimedia form, processors, client, and communication network (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent)). For the step of management system transmitting information identifiers that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that claimed transmission of information identifier is anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered 

With respect to dependent claims 2-4 (and analogous claims of independent claim 13), Examiner notes the further characterizations of the multi-media information as comprising audio and visual portions (claims 2-3), and relative network resource/usage (claim 4) fail to establish that the claims are not directed to an abstract idea, and do not change that the multi-media object and communication network are merely applied. 

With respect to dependent claim 5 (and any analogous claims of independent claim 13), Examiner notes the first and second user’s client being communicatively coupled to a server2, and server receiving a transfer request is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)), and is further noted to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that transfer request data transmission is anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here).

With respect to dependent claim 8 (and any analogous claim of independent claim 13), Examiner notes the additional limitations recited fail to establish that the claims are not directed to an abstract idea, as the log (claim 8) is merely applied such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent).


For these reasons the dependent claims are also not patent eligible. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Application Publication No.  US-20130060679-A1 to Oskolkov (“Shishkov”, for sake of clarity), disclosing multimedia messages for sending payment request/responses (¶¶9, 11), where notifications to user may include a text message, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Friday 9:30AM- 6:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.A.M./
Examiner, Art Unit 3695                                          
                                                                                                                                                 
/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶29 of Applicant Specification characterizes multimedia information as: “may include, but is not limited to, one or more of picture information, animation information, audio information, and text information”. I.e., multimedia information may include only text, under broadest reasonable interpretation.
        2 Examiner, in view of claim 5, interprets the processor of claim 1 as an element/component of sever